United States Court of Appeals
                     For the First Circuit


No. 14-1011

                  NEW HAMPSHIRE RIGHT TO LIFE,

                      Plaintiff, Appellant,

                               v.

     UNITED STATES DEPARTMENT OF HEALTH AND HUMAN SERVICES,

                      Defendant, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF NEW HAMPSHIRE

          [Hon. Joseph N. Laplante, U.S. District Judge]




                             Before

                 Torruella, Howard, and Kayatta,
                         Circuit Judges.


     Michael J. Tierney, with whom Wadleigh, Starr & Peters, PLLC,
was on brief, for appellant.
     Seth R. Aframe, Assistant United States Attorney, with whom
John P. Kacavas, United States Attorney, was on brief, for
appellee.



                        February 4, 2015
               KAYATTA, Circuit Judge.                     In 2011, the Department of

Health and Human Services ("Department") awarded federal grant

funds directly to Planned Parenthood of Northern New England

("Planned Parenthood").              New Hampshire Right to Life ("Right to

Life") then filed a request under the Freedom of Information Act

("FOIA"), 5 U.S.C. § 552, and ultimately this lawsuit, seeking

documents      related       to    the    award       of    that   federal   grant.    The

Department produced some documents, but withheld others, citing

FOIA       exemptions   for       confidential         commercial      information,    id.

§ 552(b)(4) (Exemption 4), and inter- or intra-agency memoranda,

id. § 552(b)(5) (Exemption 5).                    We affirm the district court's

ruling that the Department properly withheld the subject documents

under FOIA Exemptions 4 and 5.

                                         I.Background

A.     Direct Award Of Federal Grant To Planned Parenthood

               Prior    to    2011,       the    Department        historically   awarded

Title X1 federal grants to New Hampshire, which in turn dispersed

a combination of federal and state funds through subgrants to

various       entities.           Title    X    federal       grants    "assist   in   the

establishment and operation of voluntary family planning projects

which . . . offer a broad range of acceptable and effective family


       1
        Title X refers to Title X of the Public Health Services
Act, created by the Family Planning Services and Population
Research Act of 1970. Pub. L. 91–572, § 6(c), 84 Stat. 1504,
1506–08, codified as amended at 42 U.S.C. §§ 300--300a-6.

                                                -2-
planning methods and services (including natural family planning

methods, infertility services, and services for adolescents)." 42

U.S.C. § 300(a).         Planned Parenthood historically received one of

these       subgrants,   including    Title    X   federal    funds,   from   New

Hampshire. As of July 1, 2011, Planned Parenthood operated clinics

in six different New Hampshire municipalities: Manchester, Derry,

Keene, Exeter, West Lebanon, and Claremont.

               In June 2011, the New Hampshire Executive Council chose

not to award any subgrant to Planned Parenthood, expressing concern

that taxpayer funds were being used to subsidize abortions.2                  New

Hampshire's decision meant that unless a new provider received the

funds, large portions of the state would no longer have access to

Title X services. In July 2011, the Department asked New Hampshire

for information on how it would ensure continued provision of Title

X services in areas previously served by Planned Parenthood.                   In

mid-August 2011, the New Hampshire Department of Health and Human

Services informed the Department that they could not find a

replacement       provider    for    those    areas.    New    Hampshire      then

relinquished what would have been Planned Parenthood's portion of

the federal funds.

               The Department considered alternative options, including

bypassing New Hampshire's Executive Council, and directly awarding


        2
        New Hampshire's Executive Council had this concern despite
the fact that Title X prohibits the use of its funds "in programs
where abortion is a method of family planning." 42 U.S.C. § 300a-6.

                                        -3-
Title X funds to Planned Parenthood.      On August 19, 2011, Marilyn

Keefe, the Deputy Assistant Secretary of the Department's Office of

Population Affairs ("OPA"), signed a memorandum titled, "Sole

Source Justification for Replacement Grant in New Hampshire". This

memorandum "request[ed] approval [from the Department's Office of

the Assistant Secretary of Health ("OASH")] of a sole source

replacement grant to [Planned Parenthood] for a period of 16

months."    The memorandum "noted an urgent need to reinstate

services in [the affected] areas with an experienced provider that

is familiar with the provision of Title X family planning services

and applicable laws . . . and has a history of successfully

providing services in this area of the state."         The memorandum

explained that, upon approval of its recommendation, "[the OPA]

will reach out to the proposed replacement grantee to determine if

the organization is willing to take on this project as a directly

funded federal grantee."    The memorandum also stated that "[t]he

Director of the OASH Grants Management Office has consulted with

the Office of the General Counsel, which has determined that the

use of the replacement grant process is legally justified in this

case."      The   OASH   Executive     Officer   approved   the   OPA's

recommendation by countersigning the memorandum on that very same

day--August 19, 2011.

           On September 1, 2011, Planned Parenthood applied for the

direct award grant.      The Department then prepared a "Technical


                                 -4-
Review" document, evaluating Planned Parenthood's application.                On

September 9, the Department announced, via its website, its intent

to directly issue a replacement grant to Planned Parenthood.                  On

September 13, the Department formally                provided a Notice of Grant

Award    to    Planned   Parenthood.           The    notice   required   Planned

Parenthood to submit to the Department, by December 15, 2011,

additional "institutional files" on "a variety of policies and

procedures[.]"        Responding to this notice, Planned Parenthood

submitted its Manual of Medical Standards and Guidelines ("Manual")

as well as information on its fee schedule and personnel policies.

B.      Right To Life's FOIA Challenge And District Court Decision

              On December 22, 2011, Right to Life filed a lawsuit under

the FOIA, seeking documents related to the Department's decision to

proceed    with   a   direct     award   process,      documents   that   Planned

Parenthood     submitted    as    part    of    its    grant   application,   and

documents related to the Department's decision to award that grant

to Planned Parenthood.         After being sued, the Department released

more than 2,500 pages of documents. The Department determined that

some portions of the Manual were exempt from disclosure under the

FOIA, but intended to release the remainder, and so informed

Planned Parenthood.        Planned Parenthood responded by arguing that

its entire Manual constituted confidential commercial information,

and thus was exempt from disclosure under the FOIA.                See 5 U.S.C.

§ 552(b)(4).       The Department rejected this argument.                 Planned


                                         -5-
Parenthood countered by commencing an action in district court,

seeking to enjoin the Department from releasing any portion of the

Manual.

            The district court remanded the matter to the Department

to "reconsider its FOIA determination in light of additional

information      provided    by   [Planned    Parenthood]     about   specific

portions    of   the   [M]anual,    and     produce   a   more   comprehensive

explanation for any determination that portions of the [M]anual are

subject to disclosure despite [Planned Parenthood's] objections."

Upon reconsideration, the Department decided to withhold or redact

additional portions of the Manual.           The Department also continued

to withhold various other documents or portions of documents,

invoking FOIA Exemptions 4, 5, and 6. The Department gave Right to

Life a Vaughn Index, correlating withheld documents to particular

FOIA exemptions.3      Right to Life and the Department then filed

cross motions for summary judgment, see Fed. R. Civ. P. 56, to

determine   whether    the    Department     properly     invoked   these   FOIA

exemptions.



     3
       A Vaughn index is "[a] comprehensive list of all documents
that the government wants to shield from disclosure in Freedom of
Information Act (FOIA) litigation, each document being accompanied
by a statement of justification for nondisclosure. . . . The name
derives from Vaughn v. R[osen], 484 F.2d 820 (D.C. Cir. 1973)."
Black's Law Dictionary 1693 (9th ed. 2009).     A Vaughn index is
necessary in FOIA litigation, as "only the party opposing
disclosure will have access to all the facts." Church of
Scientology Int'l v. United States Dep't of Justice, 30 F.3d 224,
228 (1st Cir. 1994).

                                      -6-
            The district court partially granted and partially denied

both parties' motions for summary judgment.                 The district court

found that the "vast majority" of documents were properly withheld

under FOIA exemptions, but that the Department did not meet its

burden to justify withholding a few categories of documents.                       The

district court found that Exemption 4 applied to the Manual, the

letter describing the Manual's standards and guidelines, the Fees

and   Collections    Policies,      and    a    document    titled       "Steps     in

Establishing our Fee Schedule."

            The district court found that Exemption 5 applied to an

e-mail chain between Department employees and attorneys relating to

the legality of the direct award process, an e-mail chain about the

rationale for the replacement grant's funding amount, and multiple

drafts of a public announcement of the Assistant Secretary's intent

to issue a replacement grant to Planned Parenthood.                 The district

court also found that the Department met its burden for invoking

the attorney-client and work product privileges, as recognized by

Exemption 5, for various documents.

            Right    to   Life    appeals,      seeking    disclosure         of   the

following documents that are either partially redacted or entirely

withheld:    the    Manual    (Vaughn      index      category    38);    a    letter

describing    the    Manual      (Vaughn      index    category    39);       Planned

Parenthood's Fees and Collection Policies (Vaughn index category

37); "Steps to Establishing our Fee Schedule" document (Vaughn


                                        -7-
index category 35); and various internal Department communications

(Vaughn index categories 11, 15–16, 18–19, 23–25, 30, 33). [BB 19-

20, 22, 28-29, 31.]

                       II.    Standard of Review

          We review de novo the district court's determination that

the Department was entitled to summary judgment based on its Vaughn

index and affidavits. Carpenter v. United States Dep't of Justice,

470 F.3d 434, 437 (1st Cir. 2006). The government bears the burden

of demonstrating that a claimed exemption applies. Church of

Scientology Int'l v. United States Dep't of Justice, 30 F.3d 224,

228 (1st Cir. 1994).

                             III.   Analysis

          The FOIA obligates federal agencies to "make 'promptly

available' to any person, upon request, whatever 'records' the

agency possesses unless those 'records' fall within any of nine

listed exemptions." Id. (quoting 5 U.S.C. §§ 552(a)(3), (b)).             The

FOIA's primary purpose is to "open agency action to the light of

public scrutiny", "ensur[ing] an informed citizenry, vital to the

functioning of a democratic society." Id. (internal quotation marks

and citations omitted).      The FOIA is the legislative embodiment of

Justice Brandeis's famous adage, "[s]unlight is . . . the best of

disinfectants[.]"   Louis    D.   Brandeis,    Other   People's   Money   92

(Frederick A. Stokes Co. 1914); see also Aronson v. I.R.S., 973

F.2d 962, 966 (1st Cir. 1992) (noting that the FOIA's basic aim is


                                    -8-
"sunlight").   "The policy underlying [the] FOIA is thus one of

broad disclosure, and the government must supply any information

requested by any individual unless it determines that a specific

exemption, narrowly construed, applies." Church of Scientology, 30

F.3d at 228.

           Here, the Department relies on FOIA Exemptions 4 and 5

only.   Exemption 4 shields from disclosure "trade secrets and

commercial or financial information obtained from a person and

privileged or confidential." 5 U.S.C. § 552(b)(4).             Exemption 5

shields from disclosure "inter-agency or intra-agency memorandums

or letters which would not be available by law to a party other

than an agency in litigation with the agency."         Id. § 552(b)(5).

As explained below, we hold that the Department met its burden to

show that Exemption 4 applies to Planned Parenthood's submitted

documents. We also hold that the Department met its burden to show

that Exemption 5 applies to its withheld internal documents.

A.    Planned Parenthood Documents

           The Department invokes Exemption 4 to prevent disclosing

portions of the Manual, a letter describing the Manual, the Fees

and   Collections   Policies,   and   a    document   titled    "Steps   in

Establishing our Fee Schedule."           In order to properly invoke

Exemption 4, the Department must demonstrate that the information




                                  -9-
it seeks to protect is both commercial and confidential.4 See id.

§ 552(b)(4).   The FOIA does not define the term "commercial," so

courts have given the term its ordinary meaning. See Pub. Citizen

Health Research Grp. v. Food & Drug Admin., 704 F.2d 1280, 1290

(D.C. Cir. 1983); Am. Airlines, Inc. v. Nat'l Mediation Bd., 588

F.2d 863, 870 (2d Cir. 1978) (noting that "commercial" in the FOIA

context "surely means pertaining or relating to or dealing with

commerce.").   Commercial information is confidential if disclosure

is likely "(1) to impair the Government's ability to obtain

necessary information in the future; or (2) to cause substantial

harm to the competitive position of the person from whom the

information was obtained." 9 to 5 Org. for Women Office Workers v.

Board of Governors, 721 F.2d 1, 8 (1st Cir. 1983) (quoting Nat'l

Parks & Conservation Ass'n v. Morton, 498 F.2d 765, 770 (D.C. Cir.

1974) (footnote omitted)).5




     4
         The Department is not asserting that the submitted
information is financial or privileged under Exemption 4. We thus
focus only on whether the submitted information is commercial and
confidential.
     5
         9 to 5 Org. expressly left open, as do we here, the
possibility that information can be confidential if disclosure
would harm interests other than the two interests identified in
Nat'l Parks. 9 to 5 Org., 721 F.2d at 9 (noting that "[i]f it can
be demonstrated with particularity that a specific private or
governmental interest will be harmed by the disclosure of
commercial or financial information, the Government should not be
precluded from invoking the protection of [E]xemption 4 merely
because the asserted interest is not precisely one of those two
identified in National Parks").

                                -10-
              Right to Life makes two arguments for why Exemption 4

does    not    apply       to   the   requested    information:     (1)   Planned

Parenthood, as a non-profit, cannot possess commercial information;

and    (2)    even    if    Planned    Parenthood    can   possess    commercial

information, disclosure of the requested information poses no

likelihood of substantial harm to Planned Parenthood's competitive

position.

       1.     Non-profits may possess commercial information.

              Right to Life argues that because Planned Parenthood is

a non-profit organization, it cannot be said to possess commercial

information within the meaning of Exemption 4.                  We disagree.   If

accepted, this argument would amount to a per se exclusion of non-

profit entities from protection under Exemption 4.                   Neither the

language of the statute nor common sense lean in Right to Life's

favor here.     The term "commercial" as used in the statute modifies

"information" and not the entity supplying the information.                 See 5

U.S.C. § 552(b)(4). All sorts of non-profits--hospitals, colleges,

and even the National Football League--engage in commerce as that

term is ordinarily understood. How the tax code treats income from

that commerce is a separate issue that has no bearing on our

inquiry here.

              Apart    from     arguing   that    non-profits    cannot   possess

commercial information, Right to Life does not claim that the




                                          -11-
information in the documents is somehow not otherwise commercial.6

These documents--the Manual, the letter describing the Manual, the

fees and collections policies, and the "Steps in Establishing our

Fee Schedule" document--outline Planned Parenthood's operations and

fees.       That is to say, they outline the amounts Planned Parenthood

charges customers for its services, and how it produces those

services for sale.           These documents thus surely pertain or relate

to commerce as that term is ordinarily understood. See, e.g., Pub.

Citizen Health Research Grp., 704 F.2d at 1290.

                 2.    The subject documents are confidential.

                 We turn now to the question of whether this undoubtedly

commercial information is also 'confidential' under FOIA Exemption

4.   See     9    to   5   Org.,   721   F.2d    at   8;   5   U.S.C.   §   552(b)(4).

Commercial        information      is    confidential      under    Exemption    4   if

disclosure is likely to either: (1) "impair the Government's

ability to obtain necessary information in the future"; or (2)

"cause substantial harm to the competitive position of the person

from whom the information was obtained." 9 to 5 Org., 721 F.2d at

8 (quoting Nat'l Parks, 498 F.2d at 770).                      The Department is not

arguing the first prong.             When evaluating the second prong, "the


        6
        Right to Life does make a fall back argument that, even if
a non-profit can possess commercial information, information
tendered in order to get a federal grant (i.e., getting a check for
rendering services) is somehow per se non-commercial.       But no
precedent supports such a claim. Nor can we see any reason why the
nature of the information somehow changes when supplied to get such
a grant.

                                          -12-
court need not conduct a sophisticated economic analysis of the

likely effects of disclosure." Pub. Citizen Health Research Grp.,

704 F.2d at 1291. But "[c]onclusory or generalized allegations"

will not suffice. Id.         Parties opposing disclosure need not

demonstrate actual competitive harm; instead, they need only show

actual competition and a likelihood of substantial competitive

injury in order to "bring [that] commercial information within the

realm of confidentiality." Id.; accord Sharkey v. Food & Drug

Admin., 250 F. App'x 284, 288 (11th Cir. 2007); Lion Raisins Inc.

v. United States Dep't of Agric., 354 F.3d 1072, 1079 (9th Cir.

2004); Utah v. United States Dep't of Interior, 256 F.3d 967, 970

(10th Cir. 2001); Natural Res. Def. Council, Inc. v. United States

Dep't of Interior, No. 13 Civ. 942(PAE), 2014 WL 3871159, at *13

(S.D.N.Y.    Aug. 5, 2014).

            For the purposes of awarding the grant in 2011, both New

Hampshire and the Department determined that Planned Parenthood was

the only Title X provider in the region.     Right to Life contends

that the Department cannot change positions and now argue against

disclosure on the ground that Planned Parenthood would likely face

substantial competitive harm.

            Right to Life's view of actual competition is myopic,

focusing only on the ad-hoc, non-competitive grant process that

took place in 2011.    The district court aptly noted that Planned

Parenthood faces plenty of competition from other entities for


                                 -13-
patients.      Many of Planned Parenthood's services are also provided

by hospitals and health clinics.                Further, the Title X grant

process in New Hampshire will be open to other bids in the future.

Even in 2011, a potential competitor--the Manchester Community

Health Center--requested information from the Department about

applying      for    the     same   grant.      Although     Planned    Parenthood

admittedly did not compete for the federal grant in 2011, it

certainly does face actual competitors--community health clinics--

in a number of different arenas, and in future Title X bids.                  This

satisfies the "actual competition" requirement. See, e.g., Utah,

256 F.3d at 970–71.

               Having established that the documents contain commercial

information, and that Planned Parenthood faces actual competition

in a variety of contexts, we turn to the specific documents Right

to Life wants disclosed, and whether disclosure of those documents

would       likely   cause    substantial      competitive    harm     to   Planned

Parenthood.7

               The Manual, and thus the letter that describes it,

"provides a model for operating a family planning clinic and for



        7
         We gauge the risk of substantial harm to Planned
Parenthood's competitive position as of the time of the district
court decision. See, e.g., N.Y. Times Co. v. United States Dep't
of Justice, 756 F.3d 100, 110 n.8 (2nd Cir. 2014). Requiring an
agency to update its FOIA responses "based on post-response
occurrences could create an endless cycle of judicially mandated
reprocessing." Bonner v. United States Dep't of States, 921 F.2d
1148, 1152 (D.C. Cir. 1991).

                                        -14-
providing . . . services consistent with [Planned Parenthood's]

unique model of care."     The National Medical Committee of Planned

Parenthood   Federation    of   America      developed   the   Manual,   in

collaboration with local affiliate chapters, like the Northern New

England branch.       Planned Parenthood treated these documents as

confidential information not generally available to the public.           A

potential    future    competitor    could     take   advantage   of     the

institutional knowledge contained in the Manual, and the letter

describing the Manual, to compete with Planned Parenthood for

patients, grants, or other funding. We therefore agree with the

district court that the Department met its burden for invoking

Exemption 4 for the Manual and Medical Standards, and the letter

containing descriptions of the same--Vaughn index categories 38 and

39.

            The Fees and Collections Policies and the "Steps in

Establishing our Fee Schedule" documents contain information that

"identifies cost differentials between services, identifies all

services provided[,] and sets forth the fee scale."                Planned

Parenthood treated these documents as confidential information not

generally available to the public.         Pricing information like that

contained in these documents is undoubtedly valuable information

for competitors. Nor is there any suggestion that competitors have

access to this information (other than perhaps anecdotally and

incompletely).    We thus agree with the district court that the


                                    -15-
Department      met    its   burden   for   establishing        a     likelihood   of

substantial      competitive     harm     from    the   disclosure       of   Planned

Parenthood's "Steps in Establishing our Fee Schedule" document and

its Fees and Collections Policies--Vaughn index categories 35 and

37.8

B.      Department Documents

              Right to Life also seeks internal Department documents

that are withheld under Exemption 5. Exemption 5 shields documents

that are normally immune from civil discovery, including those

protected       by    the    deliberative       process   and       attorney-client

privileges. See Nat'l Labor Relations Bd. v. Sears, Roebuck & Co.,

421 U.S. 132, 149-55 (1975); see also Elec. Frontier Found. v.

United States Dep't of Justice, 739 F.3d 1, 7 (D.C. Cir. 2014)

(Exemption 5 applies "to documents that are predecisional and

deliberative,         meaning     they      reflect       advisory        opinions,

recommendations, and deliberations comprising part of a process by

which       governmental     decisions    and     policies      are    formulated")

(quotations and citations omitted); Mead Data Central, Inc. v.

United States Dep't of Air Force, 566 F.2d 242, 252 (D.C. Cir.

1977) (Exemption 5 "is intended to protect the quality of agency



        8
         The district court applied the lessened standard to
voluntary submissions, enunciated in Critical Mass Energy Project
v. Nuclear Regulatory Comm'n, 975 F.2d 871, 879 (D.C. Cir. 1992).
See New Hampshire Right to Life v. Dep't of Health and Human Serv.,
976 F.Supp.2d 43, 54 (D. N.H. Sept. 30, 2013). We decline at this
time to adopt that lessened standard for voluntary submissions.

                                         -16-
decision-making by preventing the disclosure requirement of the

FOIA from cutting off the flow of information to agency decision-

makers.     Certainly     this    covers      professional       advice      on    legal

questions which bears on those decisions.").               Exemption 5 protects

government "agencies from being 'forced to operate in a fishbowl.'"

Id. (quoting Envtl. Prot. Agency v. Mink, 410 U.S. 73, 87 (1973)).

It   facilitates    government      decision      making      by:    (1)     assuring

subordinates     will   feel    free   to     provide    uninhibited       opinions,

(2) protecting against premature disclosure of proposed government

policies, and (3) preventing confusion among the public that may

result    from   releasing      various     rationales     for      agency      action.

Providence Journal Co. v. United States Dep't of Army, 981 F.2d

552, 557 (1st Cir. 1992)(quoting Coastal States Gas Corp. v. Dep't

of Energy, 617 F.2d 854, 866 (D.C. Cir. 1980)).

            Right to Life advances two arguments for rejecting the

Department's reliance on Exemption 5:             First, it argues that some

of the documents that are outside the scope of the attorney-client

privilege   are    also   not    predecisional      as    a   matter       of     simple

chronology; and, second, it argues that the Department waived any

objection to producing the documents that reflect the opinions of

Department lawyers because the Department adopted the opinions of

legal counsel as policy of the Department.                       We address each

argument in turn.




                                       -17-
            1.   The withheld documents are all predecisional.

            To   fit    within   Exemption   5,   the   Department   must

demonstrate that the communications were both "predecisional" and

"deliberative."        Providence Journal, 981 F.2d at 557 (internal

quotation omitted).       Right to Life argues that the documents are

not deliberative only because they are not predecisional, so we

limit our inquiry to whether they are indeed predecisional. A

document is predecisional if the agency can: "(1) pinpoint the

specific agency decision to which the document correlates, (2)

establish that its author prepared the document for the purpose of

assisting the agency official charged with making the agency

decision, and (3) verify that the document precedes, in temporal

sequence, the decision to which it relates."              Id.   (internal

quotation marks and citations omitted).       The dispute here centers

on the temporal sequence of Department documents and decisions, and

on identifying the decisions to which the particular documents

relate.   The following chronology outlines the relevant decisional

timeline.

            On August 8, 2011, there was an e-mail chain (Vaughn

index category 11) between Department employees and Office of

General Counsel attorneys regarding whether the Department could

legally issue a replacement grant. On August 9, Secretary Sebelius

was briefed on the issue.        Subsequently, on August 10, the White

House was also briefed on this alternative plan.          Right to Life


                                   -18-
asserts that this briefing constituted "approval from the White

House."   Right to Life cites as evidence of White House "approval"

an informal e-mail stating, "[t]he WH was briefed and they are

getting down to pennies and nickels."           On August 12, there was an

e-mail chain (Vaughn index category 15) discussing a draft document

regarding funding for the replacement grant.            On August 18, there

was another e-mail chain addressing funding for the replacement

grant (Vaughn index category 18).            Finally, on August 19, OASH's

executive    officer     signed   a   blank    line   indicating     "Approve"

underneath the heading "Decision" on the Sole Source Justification

memorandum.

            On September 28, 2011, three out of five members of the

New Hampshire Executive Council filed a letter protesting the

Department's decision with the Government Accountability Office

("GAO"), carbon copying Kathleen Sebelius, Department Secretary.

In a letter dated October 5, 2011, the GAO declined to review the

Executive Council members' protest for lack of jurisdiction.               The

Department later decided not to provide its own response.

            Right to Life contends that the decision to directly

award Title X funds to Planned Parenthood was made at the White

House briefing on August 10, 2011.               If this were true, all

pertinent    documents    created     after   that    date   would   be   post-

decisional, and thus not exempt from disclosure under Exemption 5.

See id.     The record, however, does not support Right to Life's


                                      -19-
contention.      On its face, the e-mail Right to Life cites as

evidence of White House approval indicates that a decision, while

perhaps close, had not yet been finalized.      The phrase "getting

down to pennies and nickels" plainly suggests a pending decision,

not a final decision for Exemption 5 purposes.          That leaves

August 19--the date the OASH executive signed the approval line on

the Sole Source Justification memorandum--as the date the decision

was made to proceed with a direct award process.9      We therefore

reject Right to Life's argument that Vaughn index categories 15–16

and 18–19, all created prior to August 19 were post-decisional

documents.10

          We turn next to the documents covered by Vaughn index

categories 23–25 and 33.     All of these documents post-date the

August 19 decision to proceed with a non-competitive sole-source

grant process.    Therefore, Right to Life argues, they are not pre-

decisional.    The problem with this argument is that there were



     9
        Throughout its brief, Right to Life touts the title of the
"Sole Source Justification" memorandum, and suggests that it
indicates that the substance of the memorandum itself is "a post
hoc justification of a decision that had been made several days
earlier." Read as a whole, the document's substance makes clear
that it is a recommendation letter, seeking approval from a
superior: "I recommend that you approve this request for a sole
source replacement grant to Planned Parenthood of Northern New
England."
     10
        Categories 16 and 19 are undated, but, given their content,
necessarily predate the August 19 decision. Category 16 covers
drafts of a rationale for the grant funding amount. Category 19
covers early drafts of the Sole Source Justification memorandum.

                                -20-
other relevant decisions made on or after August 19, including: (1)

the Department's decision on September 9 to publicly announce its

intent to issue the grant award to Planned Parenthood, and (2) the

Department's decision to not provide a separate response to New

Hampshire's protest of that direct award.

          Vaughn index categories 23–25 relate to and pre-date the

September 9 public announcement that the Department intended to

directly award a grant to Planned Parenthood. These documents deal

with the Department's decision of how and what to communicate to

the public, which is a decision in and of itself.        Vaughn index

categories 23–25 are not post-decisional.      Right to Life simply

misidentifies the decision to which these documents relate.

          Similarly,   the   documents   included   in   Vaughn   index

category 33 involve communications between Department employees and

attorneys relating to whether the Department should also respond to

the New Hampshire Executive Council's protest.      This e-mail chain

necessarily predates any decision by the Department to withhold a

separate response to the protest.        We are satisfied that the

Department appropriately met its burden for withholding these

documents under Exemption 5.

          2.   The Department Did Not Waive Its Privileges By
               Adopting Counsel's Legal Advice.

          In responding to Right to Life's FOIA request, the

Department revealed that an attorney in the Office of General

Counsel had advised the Director of the OASH Grants Management

                                -21-
Office that it was legal to issue a replacement grant.                     The

Department    redacted   any   material   that   revealed    the   basis   or

reasoning behind such advice.         The Department never publicly

announced either the advice or the reasoning behind the advice.

Nor does it rely on the advice in this litigation.

             Right to Life advances a single argument for finding that

the Department must now produce the communication with OCG counsel.

It claims that, by issuing the replacement grant, the Department

adopted counsel's advice as "policy of the Agency."11

             The record provides no factual support for this claim

unless one presumes that every time an agency acts in accord with

counsel's view it necessarily adopts counsel's view as "policy of

the Agency." As a categorical rule this makes no sense, especially

where counsel's legal advice is simply that there is no impediment

to the agency doing what it wants to do.

             For precedent, Right to Life points only to Nat'l Labor

Relations Bd. v. Sears, Roebuck & Co., 421 U.S. 132 (1975), and

Brennan Center v. United States Dep't of Justice, 697 F.3d 184 (2nd

Cir. 2012).    Each of these opinions, however, hinged disclosure of

legal counsel's advice on whether the agency actually adopted the

reasoning behind counsel's opinion as its own.         See    Renegotation

Bd. v. Grumman Aircraft Eng'g Corp., 421 U.S. 168, 184–85 (1975)


     11
        Right to Life does not argue that the Department waived its
privilege by failing to redact from the Sole Source Justification
memorandum the short description of the conclusion of counsel.

                                   -22-
(companion case to Sears, holding that "[if] the evidence utterly

fails to support the conclusion that the reasoning in the reports

is adopted by the Board as its reasoning, even when it agrees with

the conclusion of a report, . . . the reports are not final

opinions and do fall within Exemption 5."); Brennan Center, 697

F.3d at 197 ("[T]he fact that the agencies acted in conformity with

the . . . memoranda [does not] establish that the agencies adopted

their reasoning.").       Here, the Department never adopted, or even

mentioned, counsel's reasoning.

            "Mere reliance on a document's conclusions"--at most what

we   have   here--"does    not   necessarily     involve   reliance   on   a

document's analysis; both will ordinarily be needed before a court

may properly find adoption or incorporation by reference." National

Council of La Raza v. Dep't of Justice, 411 F.3d 350, 358 (2nd Cir.

2005); Elec. Frontier Found. v. United States Dep't of Justice, 739

F.3d 1, 10–11 (D.C. Cir. 2014) ("[T]he Court has refused to equate

reference to a report's conclusions with adoption of its reasoning,

and it is the latter that destroys the privilege.")

            It   is   a   good   thing    that   Government   officials    on

appropriate occasion confirm with legal counsel that what the

officials wish to do is legal.           To hold that the Government must

turn over its communications with counsel whenever it acts in this

manner could well reduce the likelihood that advice will be sought.

Nothing in the FOIA compels such a result.


                                    -23-
                          IV.   Conclusion

           For the foregoing reasons, we affirm the district court's

rulings.

           So ordered.




                                -24-